                                  1
                                                                   United States District Court
                                  2                               Central District of California                 no js-6

                                  3

                                  4                                                                              APR 30, 2019

                                  5       Marlene Meraz et al.,                                                      BH

                                  6                                   Plaintiff,       2:18-cv-09010 VAP (MAAx)
                                  7                          v.
                                                                                                     Judgment
                                  8       Broadcast Music, Inc. et al.,

                                  9                                Defendants.

                                 10
Central District of California
United States District Court




                                 11       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 12

                                 13         Pursuant to the Order Granting Defendant’s Motion to Dismiss Defendants
                                 14   Jodie Thomas, Elizabeth Fischer, Cristina Stroia filed herewith, IT IS ORDERED
                                 15   AND ADJUDGED that Defendants Jodie Thomas, Elizabeth Fischer, Cristina
                                 16   Stroia are DISMISSED WITHOUT PREJUDICE. The Court orders that such
                                 17   judgment be entered.
                                 18

                                 19         IT IS SO ORDERED.
                                 20

                                 21   Dated:     4/30/19
                                 22
                                                                                              Virginia A. Phillips
                                                                                       Chief United States District Judge
                                 23

                                 24

                                 25
                                       

                                 26




                                                                                   1
